DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim(s) 2-3 and 7 is/are objected to under 37 CFR 1.75 because of the following informalities:  
In claim 2, line 9, --a-- should be inserted before --difference--.  Claim 3 is dependent from claim 2.
In claim 7, line 4, --a-- should be inserted before --difference--.  
Appropriate correction is required.


	
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2-3 and 7 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Claim 2, lines 3, 5, and 12 recite "chord phase".  However, it is unclear what this means.  Perhaps this is meant to recite "code phase"  Claim 3 is dependent upon claim 2.
Claim 7, line 7 recites "chord phase".  However, it is unclear what this means.  Perhaps this is meant to recite "code phase".


Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(a)/1st ¶, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 1, lines 24-27 recites "combine the first measurement data and the second measurement data to generate combined measurement data by determining a change in position between the first time and the second time of each of the satellites unique to the second group".  Claims 6 and 11 include similar language.  The remaining claims are dependent upon these claims.  However, it is unclear where there is any support for this in the originally filed disclosure.  
The closest disclosure appears to be ¶34 and ¶36:

    PNG
    media_image1.png
    825
    1039
    media_image1.png
    Greyscale

However, "Using the satellite orbit information, the computing unit 33 calculates the coordinates of each GNSS satellite (satellite coordinates 1) at the time stamp 1 and the coordinates of each GNSS satellite (satellite coordinates 2) at the time stamp 2.".  However, this is saying the coordinates are calculated for each of the satellites at time stamp 1 and that  the coordinates are calculated for each of the satellites at time stamp 2.  It does not say that the coordinates for the satellites received at time stamp 2 are calculated at time stamp 1.  It does not say that the coordinates for the satellites received at time stamp 1 are calculated at time stamp 2.  It does not say that a change in the coordinates between time stamp 1 and time stamp 2 is determined.


    PNG
    media_image2.png
    186
    951
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    324
    988
    media_image3.png
    Greyscale

However, this is talking about a first time, time stamp 1, not a change of time from the first time to a second time.  A differential in a derivative is an infinitesimal change, so that the change in the x coordinate, ∂x, is an infinitesimal change, not a macroscopic change that would occur in a satellite position between a first time and a second time.  This is simply describing the portion of the equation at the bottom of Fig. 6 in the top box, which corresponds to the measurements at time stamp 1.  Notably, the top box corresponding to time stamp 1 includes n equations, while the bottom box corresponding to time stamp 2 includes m equations.  That is, the number of equations can be different, since a different number of satellites could be received at the first time than the second time.  The total number of satellites received at either of the first and the second time are not being represented at each time.  The position of a satellite at a time that the satellite is not being received is not being used.  There is nothing in ¶34, ¶36, or anywhere else in the originally-filed disclosure that provides support for "determining a change in position between the first time and the second time of each of the satellites unique to the second group".
Claim 2, lines 3, 5, and 12 recite "chord phase".  However, there is no basis for this in the originally-filed disclosure.  Perhaps this is meant to recite "code phase".  Claim 3 is dependent upon claim 2.
Claim 7, line 7 recites "chord phase".  However, there is no basis for this in the originally-filed disclosure.  Perhaps this is meant to recite "code phase".
Claim 2, lines 8-18 recite:
"combine the first measurement data and the second measurement data by decreasing difference between first distances and second distances, 
wherein the first distances are distances between the sensor terminal and each satellite of the first group and the second group obtained based on the chord phase of the first measurement data and the second measurement data, and 
wherein the second distances are distances between the sensor terminal and each satellite the first group and the second group estimated to have moved a distance estimated based satellite orbit information of each satellite of the first group and the second group from points at the first time to the second time".
However, there is no support for this in the originally-filed disclosure.  A different between distances is disclosed in ¶34-35.  However, each of the distance in the difference is a distance between a satellite and the sensor terminal.  From ¶34, lines 10-16: "At the time stamp 1, the difference between the distance from an nth GNSS satellite according to the first measurement data to the sensor terminal 10 and the pseudorange is denoted by en1 (n<5). At the time stamp 2, the difference between the distance from an mth GNSS satellite according to the second measurement data to the sensor terminal 10 and the pseudorange is denoted by em2 (m<5)." (emphasis added), where a pseudorange is an estimate of a range between a satellite and the sensor terminal.  See ¶34, lines 7-9: "Next, the computing unit 33 calculates the distance (pseudorange 1) between each GNSS satellite and the sensor terminal 10 from the code phase of the first measurement data." (emphasis added).  The differences disclosed are difference between a distance (presumably corresponding to a "true distance" in ¶35) and a pseudorange, each occurring at a single time stamp.  There is no disclosure corresponding to "the first group and the second group estimated to have moved a distance estimated based satellite orbit information of each satellite of the first group and the second group from points at the first time to the second time".  Claim 3 is dependent upon claim 2.  Claim 7 includes similar language.

Claim Rejections - 35 USC § 103
Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze (US 2016/0349379 A1).
In regard to claim 6, Lacaze discloses:
a memory; and a processor coupled to the memory (claim 1, line 3) [where the Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention that a computer system inherently includes a processor/CPU and a memory storing the data that is currently being processed by the computer system (e.g. "What is the basic structure of a computer system?", sections "Central processing unit" and "Main memory")], the processor configured to:
obtain first measurement data obtained from a first group of the plurality of GNSS satellites at a first time (101, 102, 108/180, Fig. 1C; 206, Fig. 2; ¶17) and second measurement data obtained from a second group of the plurality of satellites at a second time (103, 109, Fig. 1C; 206, Fig. 2; ¶17) [where the Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention that a computer system inherently includes a storage device storing the data that is currently being processed by the computer system (e.g. "What is the basic structure of a computer system?", section "Main Memory")];
combine the first measurement data and the second measurement data to generate for a combined measurement data by using a change of each position of the plurality of GNSS satellites difference between the first time and the second time (209, Fig. 2; ¶5; ¶29);
where the second group includes at least one satellite other than the satellite include in the first group from the plurality of satellites (103, Fig. 1B); and 
compute a position of a sensor terminal based on the combined measurement data (¶5; claim 1, line 9).
Lacaze fails to explicitly disclose a total number of satellites which are included in the first group and the second group is greater than or equal to five; wherein the first group and the second group include at least one satellite from the plurality of satellites that is include in both the first group and the second group; and the combined first and second measurement data used to determine a change in position between the first time and the second time of each of the satellites unique to the second group. 
However, while Lacaze, in Fig. 1C, illustrates a particular example with two satellites at a first time, one satellite at a second time, and one satellite at a third time, one of ordinary skill at the art before the effective filing date of the invention would have recognized that other combinations of satellites are possible, depending on how many satellites are visible to the receiver at the particular locations, such as three satellites at a first time and three satellites at a second time.  One of ordinary skill at the art before the effective filing date of the invention would have recognized that some satellites may be visible at both location (the locations corresponding to the first measurement data at the first time and the second measurement data at the second time), such as one common satellite, which would give a total of five individual satellites.
One of ordinary skill at the art before the effective filing date of the invention would have recognized that, for the satellites in common, to use the current position of the satellite at the time of the measurement, as is standard in a GPS pseudorange equation, so a first position of the common satellite is used for the first pseudorange at the first time and a second position of the common satellite is used for a second pseudorange at the second time [it is noted that a GPS satellite travels at a speed of 3.9 km/s, and thus if there are two seconds between first measurement data and second measurement data, the satellite will have moved 7.8 km in position; and it is noted that the GPS pseudorange equation is:

    PNG
    media_image4.png
    211
    683
    media_image4.png
    Greyscale
].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the invention of Lacaze to all the permutations of fewer than the required number of satellites at adjacent times, rather than only to two satellites followed by one satellite followed by one satellite.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position of the sensor terminal is determined.
In regard to claim 11, Lacaze discloses:
a computer (claim 1, line 3);
obtaining first measurement data obtained from a first group of the plurality of GNSS satellites at a first time (101, 102, 108/180, Fig. 1C; 206, Fig. 2; ¶17) and second measurement data obtained from a second group of the plurality of GNSS satellites at a second time (103, 109, Fig. 1C; 206, Fig. 2; ¶17) [where the Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention that a computer system inherently includes a storage device storing the data that is currently being processed by the computer system (e.g. "What is the basic structure of a computer system?", section "Main memory")];
combining the first measurement data and the second measurement data to generate a combined measurement data by using a change of each position of the plurality of GNSS satellites difference between the first time and the second time (209, Fig. 2; ¶5; ¶29); and 
computing a position of a sensor terminal based on the combined measurement data (¶5; claim 1, line 9).
Lacaze fails to explicitly disclose a total number of satellites which are included in the first group and the second group is greater than or equal to five; wherein the first group and the second group include at least one satellite from the plurality of satellites that is include in both the first group and the second group; and the combined first and second measurement data used to determine a change in position between the first time and the second time of each of the satellites unique to the second group. 
However, while Lacaze, in Fig. 1C, illustrates a particular example with two satellites at a first time, one satellite at a second time, and one satellite at a third time, one of ordinary skill at the art before the effective filing date of the invention would have recognized that other combinations of satellites are possible, depending on how many satellites are visible to the receiver at the particular locations, such as three satellites at a first time and three satellites at a second time.  One of ordinary skill at the art before the effective filing date of the invention would have recognized that some satellites may be visible at both location (the locations corresponding to the first measurement data at the first time and the second measurement data at the second time), such as one common satellite, which would give a total of five individual satellites.
One of ordinary skill at the art before the effective filing date of the invention would have recognized that, for the satellite in common, to use the current position of the satellite at the time of the measurement, as is standard in a GPS pseudorange equation, so a first position of the common satellite is used for the first pseudorange at the first time and a second position of the common satellite is used for a second pseudorange at the second time [it is noted that a GPS satellite travels at a speed of 3.9 km/s, and thus if there are two seconds between first measurement data and second measurement data, the satellite will have moved 7.8 km in position; and it is noted that the GPS pseudorange equation is:

    PNG
    media_image4.png
    211
    683
    media_image4.png
    Greyscale
].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the invention of Lacaze to all the permutations of fewer than the required number of satellites at adjacent times, rather than only to two satellites followed by one satellite followed by one satellite.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position of the sensor terminal is determined.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze (US 2016/0349379 A1) in view of Brown (US 5,225,842 A).
Lacaze discloses:
a sensor terminal/computing device (100, Fig. 1C) including a memory; and a processor coupled to the memory (claim 1, line 3) configured to receive satellite signals from a plurality of GNSS satellites (Fig. 1C), including from a first group of the plurality of GNSS satellites at a first time (101, 102, 108/180, Fig. 1C; 206, Fig. 2; ¶17) and second measurement data obtained from a second group of the plurality of satellites at a second time (103, 109, Fig. 1C; 206, Fig. 2; ¶17) [where the Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention that a computer system inherently includes a processor/CPU and a memory storing the data that is currently being processed by the computer system (e.g. "What is the basic structure of a computer system?", sections "Central processing unit" and "Main memory"), the processor configured to:
obtain first measurement data obtained from a first part of the plurality of GNSS satellites at a first time (101, 102, 108/180, Fig. 1C; 206, Fig. 2; ¶17) and second measurement data obtained from a second part of the plurality of GNSS satellites at a second time (103, 109, Fig. 1C; 206, Fig. 2; ¶17) [where the Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention that a computer system inherently includes a storage device storing the data that is currently being processed by the computer system (e.g. "What is the basic structure of a computer system?", section "Main Memory")];
combine the first measurement data and the second measurement data to for a combined measurement data by using a change of each position of the plurality of GNSS satellites difference between the first time and the second time (209, Fig. 2; ¶5; ¶29); and 
compute a position of the sensor terminal based on the combined measurement data (¶5; claim 1, line 9).
Lacaze fails to explicitly disclose a total number of satellites which are included in the first group and the second group is greater than or equal to five; wherein the first group and the second group include at least one satellite from the plurality of satellites that is include in both the first group and the second group; the combined first and second measurement data used to determine a change in position between the first time and the second time of each of the satellites unique to the second group; and fails to disclose a sensor terminal with the first processor coupled to the first memory for performing the receiving that is separate from a computing device that includes a second memory and a second processor coupled to the second memory for performing the obtaining, combining, and computing.
However, while Lacaze, in Fig. 1C, illustrates a particular example with two satellites at a first time, one satellite at a second time, and one satellite at a third time, one of ordinary skill at the art before the effective filing date of the invention would have recognized that other combinations of satellites are possible, depending on how many satellites are visible to the receiver at the particular locations, such as three satellites at a first time and three satellites at a second time.  One of ordinary skill at the art before the effective filing date of the invention would have recognized that some satellites may be visible at both location (the locations corresponding to the first measurement data at the first time and the second measurement data at the second time), such as one common satellite, which would give a total of five individual satellites.
One of ordinary skill at the art before the effective filing date of the invention would have recognized that, for the satellite in common, to use the current position of the satellite at the time of the measurement, as is standard in a GPS pseudorange equation, so a first position of the common satellite is used for the first pseudorange at the first time and a second position of the common satellite is used for a second pseudorange at the second time [it is noted that a GPS satellite travels at a speed of 3.9 km/s, and thus if there are two seconds between first measurement data and second measurement data, the satellite will have moved 7.8 km in position; and it is noted that the GPS pseudorange equation is:

    PNG
    media_image4.png
    211
    683
    media_image4.png
    Greyscale
].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the invention of Lacaze to all the permutations of fewer than the required number of satellites at adjacent times, rather than only to two satellites followed by one satellite followed by one satellite.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position of the sensor terminal is determined.
	Brown teaches offloading the positioning calculation to a computer system (40, Fig. 1) remote from the sensor terminal that receives the satellite signal (20, Fig. 1) in order to reduce the cost of the sensor terminal (col. 4, lines 49-59) [where each of the sensor terminal and computer system will have its own processor and associated memory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to reduce the cost of the sensor terminals.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position of low-cost sensor terminals is determined.
	In the combination, the first measurements and the second measurements made by the first processor is sent to the second processor for computing the position.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze and Brown, as applied to claim 1, above, and further in view of van Diggelen '840 (US 2006/0111840 A1), and over Lacaze, as applied to claim 6, above, and further in view of Brown and van Diggelen '840.
In regard to claim 4, Lacaze further teaches each received satellite signal is a snapshot GNSS signal (103, 109, Fig. 1C; 206, Fig. 2; ¶17) [where each received satellite signal is a snapshot because only a short portion of it can be received before it is no longer visible (for example, see Fig. 1C, where each satellite is only visible at a single reception time and not at the other reception times)].
Lacaze and Brown fail to disclose the second processor is configured to use position information of a relay device that has received the snapshot GNSS signal transmitted by the sensor terminal. 
Brown further teaches the measurements are relayed to the computer system via cellular radio (col. 6, lines 34-42).
van Diggelen '840 teaches in calculating the pseudorange, use position information of a relay device that has received a snapshot GNSS signal transmitted by a sensor terminal (¶37; ¶64) [where the pseudorange integer is determined using an approximate position, and that approximate position can be that of a cellular base station (¶37, lines 12-13), which corresponds to the claimed relay device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement determination of the pseudorange value.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the pseudorange value is determined.
In regard to claim 9, Lacaze further teaches each received satellite signal is a snapshot GNSS signal (103, 109, Fig. 1C; 206, Fig. 2; ¶17) [where each received satellite signal is a snapshot because only a short portion of it can be received before it is no longer visible (for example, see Fig. 1C, where each satellite is only visible at a single reception time and not at the other reception times)].
Lacaze fails to disclose a sensor terminal with a first measure and a first processor coupled to the first memory for performing the receiving that is separate from a computing device that includes a second memory and a second processor coupled to the second memory for performing the obtaining, combining, and computing; and the second processor is configured to use position information of a relay device that has received a snapshot GNSS signal transmitted by the sensor terminal. 
	Brown teaches offloading the positioning calculation to a computer system (40, Fig. 1) remote from the sensor terminal  that receives the satellite signal (20, Fig. 1) in order to reduce the cost of the sensor terminal (col. 4, lines 49-59) [where each of the sensor terminal and computer system will have its own processor and associated memory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to reduce the cost of the sensor terminals.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position of low-cost sensor terminals is determined.
Brown further teaches the measurements are relayed to the computer system via cellular radio (col. 6, lines 34-42).
van Diggelen '840 teaches in calculating the pseudorange, use position information of a relay device that has received a snapshot GNSS signal transmitted by a sensor terminal (¶37; ¶64) [where the pseudorange integer is determined using an approximate position, and that approximate position can be that of a cellular base station (¶37, lines 12-13), which corresponds to the claimed relay device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement determination of the pseudorange value.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the pseudorange value is determined.

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze and Brown, as applied to claim 1, above, and further in view of van Diggelen '840 and Korneluk (US 2007/0132639 A1), and over Lacaze, as applied to claim 6, above, and further in view of Brown, van Diggelen '840, and Korneluk.
In regard to claim 5, Lacaze further teaches each received satellite signal is a snapshot GNSS signal (103, 109, Fig. 1C; 206, Fig. 2; ¶17) [where each received satellite signal is a snapshot because only a short portion of it can be received before it is no longer visible (for example, see Fig. 1C, where each satellite is only visible at a single reception time and not at the other reception times)].
Lacaze and Brown fail to disclose the second processor is configured to use RSSIs in three or more relay devices that have received a snapshot GNSS signal transmitted by the sensor terminal. 
Brown further teaches the measurements are relayed to the computer system via cellular radio (col. 6, lines 34-42).
van Diggelen '840 teaches in calculating the pseudorange, to use an approximate position information to determine the pseudorange integer (¶64), where such a position "may be obtained using various position estimation techniques known in the art" (¶37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement determination of the pseudorange value.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the pseudorange value is determined.
Korneluk teaches determining an approximate position using RSSIs in three or more relay devices that have received a snapshot GNSS signal transmitted by the sensor terminal (¶13, lines 42-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement determination of the approximate position, based on van Diggelen '840's express suggestion to look to position estimation techniques known in the art.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the approximate position is determined.
In regard to claim 10, Lacaze further teaches each received satellite signal is a snapshot GNSS signal (103, 109, Fig. 1C; 206, Fig. 2; ¶17) [where each received satellite signal is a snapshot because only a short portion of it can be received before it is no longer visible (for example, see Fig. 1C, where each satellite is only visible at a single reception time and not at the other reception times)].
Lacaze fails to disclose a sensor terminal with a first measure and a first processor coupled to the first memory for performing the receiving that is separate from a computing device that includes a second memory and a second processor coupled to the second memory for performing the obtaining, combining, and computing; and the second processor is configured to in calculating the pseudorange, use RSSIs in three or more relay devices that have received a snapshot GNSS signal transmitted by the sensor terminal.
Brown further teaches the measurements are relayed to the computer system via cellular radio (col. 6, lines 34-42).
van Diggelen '840 teaches in calculating the pseudorange, use position information of a relay device that has received a snapshot GNSS signal transmitted by a sensor terminal (¶37; ¶64) [where the pseudorange integer is determined using an approximate position, and that approximate position can be that of a cellular base station (¶37, lines 12-13), which corresponds to the claimed relay device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement determination of the pseudorange value.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the pseudorange value is determined.
Brown further teaches the measurements are relayed to the computer system via cellular radio (col. 6, lines 34-42).
van Diggelen '840 teaches in calculating the pseudorange, to use an approximate position information to determine the pseudorange integer (¶64), where such a position "may be obtained using various position estimation techniques known in the art" (¶37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement determination of the pseudorange value.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the pseudorange value is determined.
Korneluk teaches determining an approximate position using RSSIs in three or more relay devices that have received a snapshot GNSS signal transmitted by the sensor terminal (¶13, lines 42-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement determination of the approximate position, based on van Diggelen '840's express suggestion to look to position estimation techniques known in the art.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the approximate position is determined.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze and Brown, as applied to claim 1, above, and further in view of Sheynblat (CA 2557823 C).
Lacaze further discloses the processor is configured to calculate, using satellite coordinates obtained from satellite orbit information of each GNSS satellite and a pseudorange between each GNSS satellite and the sensor terminal calculated from the first measurement data and the second measurement data, a position (¶5); and the processor is configured to calculate the position of the sensor terminal by minimizing a mean square error [using a Kalman filter or other mechanism] (abstract, final three lines). 
Brown further teaches pseudorange is calculated using code phase (col. 2, lines 46-47) [where code phase is based on the delay/time of the satellite signal to propagate from a satellite to a sensor terminal].
Lacaze and Brown fail to disclose combining the first measurement data and the second measurement data by decreasing [a] difference between first distances and second distances, wherein the first distances are distances between the sensor terminal and each satellite of the first group and the second group obtained based on the code phase of the first measurement data and the second measurement data, and wherein the second distances are distances between the sensor terminal and each satellite of the first group and the second group estimated to have moved a distance estimated based satellite orbit information of each satellite of the first group and the second group from points at the first time to the second time; and the use of a least squares method.
Sheynblat teaches combining the first measurement data and the second measurement data by decreasing [a] difference between first distances and second distances, wherein the first distances are distances between the sensor terminal and each satellite of the first group and the second group obtained based on the code phase of the first measurement data and the second measurement data, and wherein the second distances are distances between the sensor terminal and each satellite of the first group and the second group estimated to have moved a distance estimated based satellite orbit information of each satellite of the first group and the second group from points at the first time to the second time; and the use of a least squares method (p. 2, equation 3; p. 3, equation 3; p. 8, equation 4) [where equations 2 and 3 show that an equation in the form Z = H ̇ x (where equation 2 is an example) is solved using the least-square method of equation 3.  Equation 4 is of the form Z = H ̇ x, and thus will also be solved using the least squares method of equation 3. Equation 4 of Sheynblat is equivalent to the equation in Fig. 7 of applicant's disclosure, which is a least square method corresponding to applicant's ¶35].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the position calculation using a position calculation method known in the art, such as the equation of Sheynblat.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position is calculated.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze, as applied to claim 6, above, and further in view of Sheynblat (CA 2557823 C).
Lacaze further discloses the processor is configured to calculate, using satellite coordinates obtained from satellite orbit information of each GNSS satellite and a pseudorange between each GNSS satellite and the sensor terminal calculated from the first measurement data and the second measurement data, a position (¶5).
	The Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention that pseudorange is calculated using code phase, where code phase is based on the delay/time of the satellite signal to propagate from a satellite to a sensor terminal.  See, for example, Brown (US 5,225,842 A) (col. 2, lines 46-47).
Lacaze fails to disclose combining the first measurement data and the second measurement data by decreasing [a] difference between first distances and second distances, wherein the first distances are distances between the sensor terminal and each satellite of the first group and the second group, wherein the second distances are distances between the sensor terminal and each satellite of the first group and the second group estimated to have moved a distance estimated based satellite orbit information of each satellite of the first group and the second group from points at the first time to the second time.
Sheynblat teaches combining the first measurement data and the second measurement data by decreasing [a] difference between first distances and second distances, wherein the first distances are distances between the sensor terminal and each satellite of the first group and the second group, wherein the second distances are distances between the sensor terminal and each satellite of the first group and the second group estimated to have moved a distance estimated based satellite orbit information of each satellite of the first group and the second group from points at the first time to the second time.(p. 2, equation 3; p. 3, equation 3; p. 8, equation 4) [where equations 2 and 3 show that an equation in the form Z = H ̇ x (where equation 2 is an example) is solved using the least-square method of equation 3.  Equation 4 is of the form Z = H ̇ x, and thus will also be solved using the least-square method of equation 3. Equation 4 of Sheynblat is equivalent to the equation in Fig. 7 of applicant's disclosure, which is a least square method corresponding to applicant's ¶35].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the position calculation using a position calculation method known in the art, such as the equation of Sheynblat.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position is calculated.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze, as applied to claim 6, above, and further in view of Gounon (US 2003/0048220 A1).
Lacaze further discloses the processor is configured to calculate the position of the sensor terminal by minimizing a mean square error [using a Kalman filter or other mechanism] (abstract, final three lines). 
Lacaze fails to disclose a least squares method.
Gounon teaches using a least squares method to minimize a mean square error (¶92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the minimization of the mean square error using a mechanism other than a Kalman filter, as explicitly suggested by Lacaze.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the minimization of the mean square error is performed.

The following reference(s) is/are also found relevant:
Kyrtsos (US 5,452,211 A), which teaches determining a position of a receiver by acquiring less than the requisite number of satellites at any given time by combining measurements over more than one time (Fig. 10; col. 11-12).
Kaplan (Understanding GPS: Principles and Applications), which teaches linearizing the GPS equations to form a matrix equation (p. 54-58).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Response to Arguments
Applicant’s arguments on p. 10, with respect to the objections, have been fully considered and are partially persuasive.  Not all of the objections have been addressed.  The objections that have not been addressed remain.
Applicant’s arguments on p. 10, with respect to the 35 USC 112 rejection(s), have been fully considered.  Since the claim language has been amended, these rejections have been withdrawn.
Applicant’s arguments on p. 11-13, with respect to the prior art rejection(s) have been fully considered but they are not persuasive. 
Applicant argues that the combination does not teach the newly amended claim language.  However, as detailed in the rejections, above, all of the recited features are taught in the combination.

Conclusion
Applicant's amendment of 7-18-2022 necessitated the new ground(s) of rejection presented in this Office action, e.g., claim(s) 1 was/were amended, necessitating the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648